FILED
                             NOT FOR PUBLICATION
                                                                            MAR 09 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MOHAMMED KAFIULLAH KHAN;                         No.   11-71747
FEROZA KAHN; NAZLI KHAN;
FAIZAN KHAN; USMAN KHAN,                         Agency Nos.         A097-548-943
                                                                     A097-548-944
              Petitioners,                                           A097-548-945
                                                                     A097-548-946
 v.                                                                  A097-548-947

JEFFERSON B. SESSIONS III, Attorney
General,                                         MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 6, 2018**
                                Seattle, Washington

Before: RAWLINSON and CHRISTEN, Circuit Judges, and BENCIVENGO,***
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Cathy Ann Bencivengo, United States District Judge
for the Southern District of California, sitting by designation.
      Muhammad Kafiullah Khan, a native and citizen of Pakistan, petitions for

review of the Board of Immigration Appeals (BIA) decision denying his motion to

reopen based on a change in country conditions in Pakistan after the date of Khan’s

asylum hearing.1 Reviewing for abuse of discretion, we affirm. See Martinez-

Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015) (reviewing the denial of

a motion to reopen for an abuse of discretion).

      The BIA denied the motion to reopen primarily on the basis that the motion

was based on “incidents or threats that occurred prior to [Khan’s] departure from

Pakistan.” See Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016)

(noting that the petitioner must demonstrate “that circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim for

asylum now has a well-founded fear of future persecution”) (emphasis added)

(citation omitted).

      The BIA also noted that the news articles submitted by Khan reported recent

incidents of violence at the Pakistan-Afghanistan border, with no showing that

these incidents relate in any way to Khan or his family members. See id.

(concluding that evidence of general violence does not suffice to establish changed



      1
       The claims of Khan’s wife and children are deriviative of his claim and
succeed or fail accordingly.
                                          2
country conditions directed toward the group of which the petitioner is a member).

We cannot say that this determination by the BIA was arbitrary, irrational or

contrary to law. See Martinez-Hernandez, 778 F.3d at 1088.

      PETITION DENIED.




                                         3